SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                                State v. William R. Joe (A-62-15) (077034)
            [NOTE: This is a companion case to State v. C.H. (A-56-15) (076535), also filed today.]

Argued November 29, 2016 -- Decided March 7, 2017

FERNANDEZ-VINA, J., writing for a unanimous Court.

          In this appeal, the Court considers whether incarceration outside of New Jersey on out-of-state charges
entitles a defendant to jail credit pursuant to Rule 3:21-8.

         In 2010, defendant William R. Joe was arrested in New Jersey and charged with certain narcotics offenses.
Before trial, he fled the state and a bench warrant was issued for his arrest. Defendant was subsequently arrested
and charged with other crimes in the State of New York. Defendant remained in custody on the New York charges
from the date of his arrest through sentencing on or about February 13, 2012.

         Although New Jersey prosecutors lodged an interstate detainer with New York officials on August 12,
2011, defendant was not transferred to New Jersey custody until after he was sentenced for the New York charges.
Defendant pleaded guilty to the narcotics charges in New Jersey and sought jail credits for the time he spent in pre-
sentence custody in New York. The trial court denied the credits sought, and sentenced defendant to two five-year
prison terms subject to a twenty-one-month period of parole ineligibility. The sentences were to be served
concurrently to each other and to any sentence defendant was serving outside of New Jersey.

         Defendant appealed his sentence, seeking 236 days of jail credit for the time he spent in pre-sentence
custody in New York between his arrest and sentence on the New York charges. The Appellate Division held that
defendant was entitled to jail credit pursuant to State v. Hernandez, 208 N.J. 24 (2011), and Rule 3:21-8 from the
time the interstate detainer was lodged. The panel remanded the case “for an award of additional jail credits for the
time between the lodging of the detainer for the charges at issue here in New York and the date on which defendant
was sentenced in New York.”

          The State filed a petition for certification on the issue of out-of-state jail credits. The Court granted the
petition and remanded the case to the Appellate Division to reconsider on the plenary calendar. 220 N.J. 267 (2015).

        Following the submission of written briefs, the Appellate Division reaffirmed its decision to award
defendant jail credits for the period between the filing of the New Jersey detainer and the New York sentencing.
The panel concluded that the State “failed to present a principled reason for reaching a different conclusion.”

         The Court granted the State’s petition for certification to address the jail credit issue. 224 N.J. 526 (2016).

HELD: Consistent with the policy purposes of Rule 3:21-8, as explained in State v. Hernandez, 208 N.J. 24 (2011),
defendants who are confined out of state on non-New Jersey charges are not entitled to jail credit for time spent in pre-
sentence custody.

1. Rule 3:21-8 states that “[t]he defendant shall receive credit on the term of a custodial sentence for any time
served in custody in jail or in a state hospital between arrest and the imposition of sentence.” Courts refer to this
credit as “jail credits.” The award of jail credits is undergirded by important policy considerations. Jail credits
promote equal protection and fundamental fairness by preventing the “double punishment” of indigent defendants
who cannot afford bail. Without jail credits, defendants who could not make bail would effectively serve more time
in custody than those with the financial means to afford bail. Two additional policy considerations guide the Court’s
jail credit jurisprudence: First, the Court seeks to apply jail credit in a manner that prevents the real time served
from turning on “happenstance,” such as whether the same charges are included in one indictment or spread over
multiple indictments. Second, the Court has emphasized the need “to promote uniformity in sentencing.” (pp. 7-8)

2. Although not directly at issue in this case, rules concerning gap time credit—a related category of sentencing
credit that reflects many of the same policy considerations as jail credit—are also instructive. Gap-time credit
applies when a defendant, who has been sentenced previously to a term of imprisonment, is sentenced again for a
different offense committed prior to the imposition of the earlier sentence. In such instances, the defendant shall be
“credited” at the time of the second sentence for so much of the term of imprisonment as has been served on the
prior sentence. (pp. 8-9)

3. Criminal defendants who are held out of state fall within the purview of the Interstate Agreement on Detainers,
N.J.S.A. 2A:159A-1 to -15 (IAD). The IAD is an agreement among contracting states which sets out circumstances
under which a party state may obtain temporary custody of a prisoner incarcerated in another jurisdiction. The
purpose of the IAD is “to encourage the expeditious and orderly disposition of [outstanding] charges and
determination of the proper status of any and all detainers based on untried indictments, informations or
complaints.” N.J.S.A. 2A:159A-1. (pp. 9-10)

4. Prior to Hernandez, New Jersey courts addressed several cases in which defendants sought credit for time spent
in custody outside of New Jersey state prisons. The courts granted defendants jail credit for time spent incarcerated
outside of New Jersey when the sole reasons for their confinements were detainers filed by New Jersey prior to their
transfer. See State v. Hemphill, 391 N.J. Super. 67 (App. Div.), certif. denied, 192 N.J. 68 (2007); State v. Beatty,
128 N.J. Super. 488 (App. Div. 1974). In contrast, the Appellate Division denied a defendant jail credit where a
New Jersey detainer was lodged while the defendant was already incarcerated in a federal prison in Indiana. State v.
Council, 137 N.J. Super. 306 (App. Div. 1975). In a related pre-Hernandez case, the Court declined to award gap-
time credit to a defendant who was incarcerated in New York before she could serve her previously imposed New
Jersey sentence. State v. Carreker, 172 N.J. 100 (2002). (pp. 10-11)

5. Before Hernandez, courts awarded jail credits under Rule 3:21-8 “only for ‘such confinement as is attributable to
the arrest or other detention resulting from the particular offense.’” 208 N.J. at 36 (quoting State v. Black, 153 N.J.
438, 456 (1998)). In Hernandez, this Court departed from the traditional attribution analysis for determining the
correct application of jail credit. The Court applied credits to the Hernandez defendants in a manner that maximized
the effect of the credits on their aggregate imprisonment terms and parole ineligibility periods. The Court reasoned
that such an application of jail credit best comports with the policy goals of facilitating fundamental fairness,
discouraging gamesmanship by prosecutors and defendants, and promoting uniformity in sentencing. (pp. 11-14)

6. The Court disagrees with defendant’s argument that Rule 3:21-8 and Hernandez require jail credit where a
defendant is held in out-of-state custody, even if that custody arises from out-of-state charges. The Court holds that
if a defendant is incarcerated out of state and the confinement is not due solely to New Jersey charges, jail credit
does not apply. That holding is consistent with jail and gap-time credit case law as well as the policy goals
enunciated in Hernandez. Moreover, defendants who are in out of state pre-sentence custody on non-New Jersey
charges do receive certain statutory protections against undue delays under the IAD. Those IAD provisions already
protect defendants against any undue delays and potential prosecutorial manipulation. (pp. 14-18)

         The judgment of the Appellate Division is REVERSED, and the sentence imposed by Superior Court, Law
Division is REINSTATED.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, SOLOMON,
and TIMPONE join in JUSTICE FERNANDEZ-VINA’s opinion.




                                                          2
                                           SUPREME COURT OF NEW JERSEY
                                             A-62 September Term 2015
                                                      077034

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

          v.

WILLIAM R. JOE,

    Defendant-Respondent.


          Argued November 29, 2016 – Decided March 7, 2017

          On certification to the Superior Court,
          Appellate Division.

          Carol M. Henderson, Assistant Attorney
          General, argued the cause for appellant
          (Christopher S. Porrino, Attorney General of
          New Jersey, attorney).

          Tamar Y. Lerer, Assistant Deputy Public
          Defender, argued the cause for respondent
          (Joseph E. Krakora, Public Defender,
          attorney).


    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    This appeal concerns whether incarceration outside of New

Jersey on out-of-state charges entitles a defendant to jail

credit pursuant to Rule 3:21-8.       We hold that it does not.

    In 2010, defendant William R. Joe was arrested in New

Jersey and charged with certain narcotics offenses.      Before

trial, he fled the state and a bench warrant was issued for his

arrest.   Defendant was subsequently arrested and charged with

                                  1
other crimes in New York State.     He did not make bail in New

York.

    Although New Jersey prosecutors lodged an interstate

detainer with New York officials, defendant was not transferred

to New Jersey custody until after he was sentenced for the New

York charges.     Defendant pleaded guilty to the narcotics charges

in New Jersey and sought jail credits for the time he spent in

pre-sentence custody in New York.      The trial court denied the

credits sought.

    The Appellate Division reversed and held that defendant was

entitled to jail credit pursuant to State v. Hernandez, 208 N.J.

24 (2011), and Rule 3:21-8 from the time the interstate detainer

was lodged.     We granted certification to address the jail credit

issue.   We reverse the judgment of the Appellate Division and

reinstate the sentence imposed by the trial court.

                                  I.

    On March 19, 2010, defendant was arrested in New Jersey on

various charges related to the sale and possession of a

controlled dangerous substance (CDS), crack cocaine.     He was

released following his arrest.     In August 2010, a Warren County

grand jury charged defendant with five counts related to his

drug activity:    third-degree distribution of CDS, N.J.S.A.

2C:35-5(a) and (b)(3); two counts of third-degree possession of

CDS with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and

                                   2
(b)(3); and two counts of third-degree possession of CDS,

N.J.S.A. 2C:35-10(a)(1).

     Defendant failed to appear for arraignment on those charges

and, on September 24, 2010, a bench warrant was issued for his

arrest.    On or about June 21, 2011, defendant was arrested in

New York on weapons charges.1   Defendant remained in custody on

the New York charges from the date of his arrest through

sentencing on or about February 13, 2012.   Defendant was

sentenced to three years’ imprisonment for the New York weapons

charges.

     The Warren County Prosecutor’s Office lodged a detainer

with New York authorities on August 12, 2011, seeking

defendant’s transfer to New Jersey to prosecute the 2010 CDS

indictment.   New Jersey authorities did not obtain custody of

defendant until some point in 2013, pursuant to the Interstate

Agreement on Detainers, N.J.S.A. 2A:159A-1 to -15 (IAD).

     In July 2013, defendant filed a motion in the Superior

Court to obtain jail credits pursuant to Rule 3:21-8 for the

time he spent in New York custody prior to being sentenced on

the weapons charges.    Defense counsel averred that defendant was




1 The parties dispute the precise dates of the New York arrest
and sentencing. Because we hold that defendant is not entitled
to jail credits, those dates are not significant for our
analysis.
                                  3
entitled to credit for time spent in pre-sentence custody in New

York pursuant to this Court’s decision in Hernandez.

    On August 13, 2013, defendant pleaded guilty to one count

of third-degree possession of CDS with intent to distribute and

one count of third-degree distribution of CDS pursuant to a plea

agreement.    The trial judge decided defendant’s motion for jail

credits the same day.    Observing that New Jersey did not have

control over the time defendant spent in New York custody, the

trial judge found Hernandez inapplicable and denied defendant’s

motion.

    The State filed a motion for an extended term under

N.J.S.A. 2C:43-6(f) and -7 on the basis that defendant was a

repeat drug offender.    On September 4, 2013, the trial court

granted the motion and sentenced defendant to two five-year

prison terms subject to a twenty-one-month period of parole

ineligibility.   The sentences were to be served concurrently to

each other and to any sentence defendant was serving outside of

New Jersey.

    Defendant appealed his sentence before the Appellate

Division’s Excessive Sentence Oral Argument panel.   Defendant

sought 236 days of jail credit for the time he spent in

pre-sentence custody in New York between June 21, 2011, and

February 13, 2012.    On July 1, 2014, the panel remanded the case

“for an award of additional jail credits for the time between

                                 4
the lodging of the detainer for the charges at issue here in New

York and the date on which defendant was sentenced in New York.”

    Thereafter, the State filed a petition with this Court for

certification on the issue of out-of-state jail credits.     We

granted the petition and remanded to the Appellate Division to

reconsider the case on the plenary calendar.    220 N.J. 267

(2015).

    Following the submission of written briefs, the Appellate

Division reaffirmed its decision to award defendant jail credits

for the period between the filing of the New Jersey detainer and

the New York sentencing.   The panel concluded that the State

“failed to present a principled reason for reaching a different

conclusion.”

    We granted the State’s petition for certification to

address the jail credit issue.   224 N.J. 526 (2016).

                                 II.

    The State contends that Hernandez is inapplicable where a

defendant serves time in pre-sentence custody in another state

“unless that confinement is due solely to the New Jersey

charges.”   The State asserts that this Court did not intend for

Hernandez to apply Rule 3:21-8 so broadly.     According to the

State, New Jersey case law supports the denial of credit for

out-of-state pre-trial detention unless a defendant is held

solely on New Jersey charges.

                                 5
    In addition, the State argues that the policy purposes

behind Hernandez are not implicated in this matter because the

Warren County Prosecutor had no control over defendant’s

confinement in New York.   The State maintains that even though a

notice of detainer was filed, transfer was not possible until

the New York charges were resolved.   As a result, the State

asserts, there was no potential for manipulation by New Jersey

prosecutors and no impetus for awarding jail credits.

    Defendant avers that Hernandez and Rule 3:21-8 entitle him

to jail credit for the time he spent in pre-sentence custody in

New York.   He argues that “[t]ime in jail awaiting trial is time

that must be credited to a defendant’s sentence, regardless of

whether, how, or where it was served.”   He maintains that

Hernandez merely abolished the requirement that jail credits

apply only to sentences that give rise to confinement.

    Defendant also disputes the assertion that New Jersey case

law supports the denial of out-of-state credits.   In defendant’s

view, pre-Hernandez case law turned on whether time spent in

pre-sentence custody was directly attributable to the particular

offense for which credit was sought, and Hernandez nullified

this analysis.   He characterizes New Jersey’s ability to

prosecute him as irrelevant to the award of jail credits in this

State post-Hernandez.



                                6
    Lastly, defendant contends that the purpose of jail credit

-- to prevent unequal sentencing for rich and poor defendants --

can be furthered only by extending credit to out-of-state

custody.    He claims that to rule otherwise would allow the

actual duration of incarceration to turn on “happenstance.”

                                 III.

                                  A.

    Rule 3:21-8 states that “[t]he defendant shall receive

credit on the term of a custodial sentence for any time served

in custody in jail or in a state hospital between arrest and the

imposition of sentence.”    Courts refer to this credit as “jail

credits.”   State v. Rawls, 219 N.J. 185, 192 (2014).       Jail

credits are “mandatory, not discretionary,” when Rule 3:21-8

applies.    Hernandez, supra, 208 N.J. at 37.

    “Jail credits are ‘day-for-day credits.’”      Rawls, supra,

219 N.J. at 193 (quoting Hernandez, supra, 208 N.J. at 37).

When credit applies, it is credited to “the ‘front end’ of a

defendant’s sentence, meaning that [defendant] is entitled to

credit against the sentence for every day defendant was held in

custody for that offense prior to sentencing.”     Hernandez,

supra, 208 N.J. at 37.

    The award of jail credits is undergirded by important

policy considerations.     Rawls, supra, 219 N.J. at 193.    Jail

credits promote equal protection and fundamental fairness by

                                  7
preventing the “double punishment” of indigent defendants who

cannot afford bail.   Ibid.   Without jail credits, defendants who

could not make bail would effectively serve more time in custody

than those with the financial means to afford bail.     Ibid.

     Two additional policy considerations guide our jail credit

jurisprudence.   First, this Court seeks to apply jail credit in

a manner that prevents the real time served from turning on

“happenstance,” such as whether the same charges are included in

one indictment or spread over multiple indictments.     Hernandez,

supra, 208 N.J. at 46-48.     We have eschewed such applications of

jail credit because they are ripe for manipulation by

prosecutors and defendants.    Ibid.   Second, we have emphasized

the need “to promote uniformity in sentencing.”     Id. at 48-49.

     Although not directly at issue in this case, rules

concerning gap-time credit -- a related category of sentencing

credit that reflects many of the same policy considerations as

jail credit -- are also instructive.    Unlike jail credit, gap-

time credit is mandated by statute, N.J.S.A. 2C:44-5(b)(2).

Gap-time credit applies “when a defendant, who has been sentenced

previously to a term of imprisonment, is sentenced again for a

different offense committed prior to the imposition of the

earlier sentence.”    State v. Carreker, 172 N.J. 100, 103 (2002).

In such instances, “the defendant shall be ‘credited’ at the

time of the second sentence for so much of the term of

                                  8
imprisonment as has been served on the prior sentence.”      Ibid.

(quoting Richardson v. Nickolopoulos, 110 N.J. 241, 242,

(1988)).

    Criminal defendants who are held out of state fall within

the purview of the IAD.     “The IAD is an agreement among

contracting states which sets out circumstances under which a

party state may obtain temporary custody of a prisoner

incarcerated in another jurisdiction.”      State v. Cook, 330 N.J.

Super. 395, 412 (App. Div.), certif. denied, 165 N.J. 486

(2000).     The purpose of the IAD is “to encourage the expeditious

and orderly disposition of [outstanding] charges and

determination of the proper status of any and all detainers

based on untried indictments, informations or complaints.”

N.J.S.A. 2A:159A-1.

    To facilitate the IAD’s purpose, certain time limitations

are set forth.     After a detainer is filed, a defendant serving

an out-of-state prison term may request that New Jersey

authorities resolve their untried indictments within 180 days of

the request.    N.J.S.A. 2A:159A-3(a).   If a receiving state

requests temporary custody to resolve untried charges, the

sending state has thirty days from the time of that request to

honor it.    N.J.S.A. 2A:159A-4(a).    Trial must then be commenced

within 120 days of the prisoner’s arrival.      N.J.S.A. 2A:159A-

4(c).

                                   9
    Significantly, untried New Jersey indictments will not be

dismissed when a sending state denies IAD transfer requests due

to unresolved charges in that state.   See Cook, supra, 330 N.J.

Super. at 413-14 (holding that New Jersey prosecutors were

powerless to speed up transfer of prisoner until Pennsylvania

charges were resolved); see also N.J.S.A. 2A:159A-3(a) (applying

IAD timeframes to “a person [who] has entered upon a term of

imprisonment”).

                                B.

    Prior to Hernandez, our courts addressed several cases in

which defendants sought credit for time spent in custody outside

of New Jersey state prisons.   For instance, the Appellate

Division granted defendants jail credit for time spent

incarcerated in Scotland and New York when the sole reasons for

their confinements were detainers filed by New Jersey prior to

their transfer.   State v. Hemphill, 391 N.J. Super. 67, 70-71

(App. Div.), certif. denied, 192 N.J. 68 (2007) (Scotland);

State v. Beatty, 128 N.J. Super. 488, 490 (App. Div. 1974) (New

York).

    In Hemphill, supra, the defendant was credited after being

apprehended in Scotland and held there exclusively on a New

Jersey warrant while awaiting extradition.   391 N.J. Super. at

69-71.   Similarly, in Beatty, supra, the defendant was credited

for time spent in New York custody solely on a New Jersey

                                10
detainer following the expiration of an unrelated New York

sentence.     128 N.J. Super. at 490-91.

    In contrast, the Appellate Division denied a defendant jail

credit where a New Jersey detainer was lodged while the

defendant was already incarcerated in a federal prison in

Indiana.    State v. Council, 137 N.J. Super. 306, 307-09 (App.

Div. 1975).    The court distinguished that case from Beatty,

observing that the defendant’s confinement in federal prison was

not extended in any respect because of the New Jersey detainer.

Ibid.

    In a related pre-Hernandez case, this Court declined to

award gap-time credit to a defendant who was incarcerated in New

York before she could serve her previously imposed New Jersey

sentence.   Carreker, supra, 172 N.J. at 111-16.      In denying

gap-time credit, we recognized that awarding out-of-state

credits would not serve the underlying purposes of gap-time

credit -- discouraging manipulation of sentences by prosecutors

and promoting uniformity in sentencing.       Id. at 113-16.   In

addition, we noted that interstate detainer provisions protect

defendants against undue delays.       Id. at 114.

                                  C.

    Before Hernandez, supra, courts awarded jail credits under

Rule 3:21-8 “only for ‘such confinement as is attributable to

the arrest or other detention resulting from the particular

                                  11
offense.’”   208 N.J. at 36 (quoting State v. Black, 153 N.J.

438, 456 (1998)).   In Black, supra, we acknowledged that New

Jersey courts had taken a negative view of “giving an inmate

jail credit against more than one sentence.”   153 N.J. at 456-

57.   Accordingly, we held that a defendant could be awarded jail

credit for time spent in pre-sentence custody only when the

incarceration was attributable to that specific charge.      Id. at

455-62.

      This line of reasoning also guided the allocation of

credits to the defendants in Beatty and Hemphill.    In Beatty,

supra, the Appellate Division cited the defendant’s out-of-state

detention “because of action taken by New Jersey” as

justification for the provision of jail credit.   128 N.J. Super.

at 491.    Similarly, in Hemphill, supra, the Appellate Division

observed that credit was “only permissible for a period of

incarceration attributable to the crime for which the sentence

is imposed.”   391 N.J. Super. at 70.   The court held that the

defendant was entitled to credit for time spent incarcerated out

of state on a New Jersey detainer “as long as defendant is not

being held on other charges,” suggesting that credit would not

be awarded if the defendant was also held on out-of-state

charges.   Id. at 71.

      Attribution reasoning also supported the holdings of

Carreker and Council, which denied defendants credits.    In

                                 12
Carreker, supra, we postulated that if the defendant had

requested jail credit instead of gap-time credit, it would not

be awarded because jail credit “applies [only] to confinement

attributable to the offense that gave rise to the sentence.”

172 N.J. at 115.   In Council, supra, the Appellate Division

denied jail credit in part because the time the defendant spent

incarcerated in federal prison “was obviously for an unrelated

offense” and did not stem from the New Jersey detainer.    137

N.J. Super. at 309.

       In Hernandez, this Court departed from the traditional

attribution analysis for determining the correct application of

jail credit.    We clarified that “defendants are entitled to

precisely what the Rule provides: credits against all sentences

‘for any time served in custody in jail or in a state hospital

between arrest and the imposition of sentence’ on each case.”

Hernandez, supra, 208 N.J. at 28 (quoting R. 3:21-8).

       We applied credits to the Hernandez defendants in a manner

that maximized the effect of the credits on their aggregate

imprisonment terms and parole ineligibility periods.    Id. at 46-

49.2   “[A]s interpreted by Hernandez, Rule 3:21-8 requires that a

defendant receive jail credit even though the charges are not




2 The specific factual scenarios presented in Hernandez, are set
forth in our companion case, State v. C.H., ___ N.J. ___, ___
(2017) (slip op. at 9-12).
                                 13
directly responsible for his or her incarceration.”      Rawls,

supra, 219 N.J. at 194.    We reasoned that such an application of

jail credit best comports with the policy goals of facilitating

fundamental fairness, discouraging gamesmanship by prosecutors

and defendants, and promoting uniformity in sentencing.

Hernandez, supra, 208 N.J. at 46-49.

    In Hernandez, we also discussed our previous holdings in

Black and Carreker.     Id. at 42-45.   We held that the facts of

those cases were distinguishable because they concerned matters

in which the defendants were seeking jail credit while already

serving custodial sentences.    Id. at 45.    We reiterated our

adherence to the holding of Carreker, finding that it was not

relevant for the Hernandez defendants.       Id. at 44 n.16.

                                 IV.

    Defendant argues that Rule 3:21-8 and Hernandez require

jail credit where a defendant is held in out-of-state custody,

even if that custody arises from out-of-state charges.         We

disagree.     We hold that if a defendant is incarcerated out of

state and the confinement is not due solely to New Jersey

charges, jail credit does not apply.     This holding is consistent

with jail and gap-time credit case law as well as the policy

goals enunciated in Hernandez.

    Our holding today is in accord with prior New Jersey jail

credit law.    In the analogous case of Council, supra, the

                                  14
Appellate Division declined to extend jail credit to a defendant

who was serving time in federal prison for an unrelated offense,

recognizing that New Jersey’s detainer did not “in any way

lengthen[] his stay in [federal prison].”     137 N.J. Super. at

309.    Here, defendant was confined because of New York charges

completely unrelated to the untried New Jersey charges.

Additionally, defendant was unable to show that his New York

confinement was prolonged in any manner by New Jersey’s

detainer.

       Moreover, our holding does not run counter to Beatty or

Hemphill.   In both of those cases, the Appellate Division

applied jail credit because the defendants were held out of

state exclusively on New Jersey charges.    Beatty, supra, 128 N.J

Super. at 491; Hemphill, supra, 391 N.J. Super. at 71.    Here, in

contrast, defendant was already incarcerated in New York because

of New York charges and would have been held regardless of

whether New Jersey charges were pursued or a detainer was filed.

       Defendant observes that the holdings of Council, Beatty,

and Hemphill were based, in part, on the attribution requirement

that this Court cast aside in Hernandez.    Although it is true

that those opinions discussed attribution, the crux of their

analyses is that confinement must result from New Jersey charges

and detainers alone to justify jail credit.     Council, supra, 137

N.J. Super. at 308-09; Beatty, supra, 128 N.J Super. at 491;

                                 15
Hemphill, supra, 391 N.J. Super. at 71.     Thus, the holdings of

those cases remain instructive and were not abrogated by

Hernandez.

    Most importantly, our holding today is consistent with the

policy aims expounded upon in Hernandez.      If we were to award

defendants jail credit for time spent in out-of-state prisons on

unrelated charges, it would not further equal protection

concerns, discourage gamesmanship by New Jersey prosecutors, or

promote uniformity in sentencing.      See Hernandez, supra, 208

N.J. at 36, 46-49.

    Here, for example, provision of jail credit for defendant’s

out-of-state custody on unrelated charges would not further

equal protection by preventing double punishment of indigent

defendants, nor would it discourage manipulation by prosecutors

because New Jersey had no control over defendant’s confinement

in New York.    See ibid.   Defendant is not being deprived of

equal protection or fundamental fairness because New Jersey is

not responsible for his pre-sentence custody in New York.        Even

if the detainer had been filed immediately, New Jersey could not

command a transfer of defendant until the New York charges were

resolved.    See Cook, supra, 330 N.J. Super. at 413-14; N.J.S.A.

2A:159A-3(a).

    Furthermore, New Jersey has no influence over the setting

of a defendant’s out-of-state bail, or even over whether bail

                                  16
will be an option.    Therefore, it cannot be said that New Jersey

was capable of punishing defendant doubly because the New Jersey

charges had no bearing on the time defendant spent incarcerated

in New York.

       We also observe that defendants who are in out-of-state

pre-sentence custody on non-New Jersey charges do receive

certain statutory protections against undue delays under the

IAD.    As this Court reasoned in Carreker, supra, “defendants who

are serving out-of-state sentences are given adequate

protections against prosecutorial delay under the relevant

provisions of the IAD,” which set forth explicit timeframes in

which untried indictments must be resolved.    172 N.J. at 114.3

Those IAD provisions already protect defendants against any

undue delays and potential prosecutorial manipulation.

       Finally, by denying jail credit to defendants who spend

time in out-of-state pre-sentence custody, we enhance the

uniformity of our sentencing process.    See Hernandez, supra, 208

N.J. at 48 (“The Rule must be consistently applied to promote

uniformity in sentencing . . . .”).    By limiting jail credit to

defendants who are either detained out of state exclusively on

New Jersey charges or who are confined in New Jersey, our


3 Although the gap time policy purposes of discouraging
prosecutorial gamesmanship and promoting uniformity find their
basis in statute, we have identified the same policy goals for
jail credit. See Hernandez, supra, 208 N.J. at 46-49.
                                 17
holding “add[s] uniformity to the administration of the criminal

justice system.”   Carreker, supra, 172 N.J. at 116.

    In conclusion, consistent with the policy purposes of Rule

3:21-8, as explained in Hernandez, we hold that defendants who

are confined out of state on non-New Jersey charges are not

entitled to jail credit for time spent in pre-sentence custody.

                                V.

    The judgment of the Appellate Division is reversed, and the

sentence imposed by the Law Division is reinstated.


          CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-VINA’s
opinion.




                                18